Motion by respondents to amend the decision and order of this court on the appeal, both dated October 21, 1963 {ante, p. 838), so as to state that the decision is rendered and the order entered nunc pro tune as of September 13, 1963. The appeal was argued on September 13, 1963. One of the appellants, Anne E. Rogers, died 10 days later, on September 23, 1963. On October 21, 1963, when the appeal was decided, neither the court nor any of the other parties had knowledge of her death. The motion is granted; the decision and order are amended so as to declare respectively that they are rendered and entered nunc pro tune as of September 13, 1963. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.